Citation Nr: 0815154	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for bilateral hearing loss and major depressive 
disorder, recurrent, claimed as post-traumatic stress 
disorder (PTSD).  

The Board notes that the veteran requested a personal hearing 
before a Veterans Law Judge at the RO via an October 2005 
personal statement.  In August 2007, the Board remanded the 
case for the scheduling of a travel board hearing.  The 
veteran was scheduled for a travel board hearing to be held 
at the RO on January 7, 2008.  The record reflects that he 
failed to report for the scheduled hearing.  The Board finds 
that there is no Board hearing request pending at this time.  
38 C.F.R. § 20.702(d) (2007).

The Board received additional evidence without the benefit of 
a waiver for RO consideration in October 2007.  See 38 C.F.R. 
§ 20.1304.  It is not necessary that this evidence be 
returned to the RO for initial consideration as the evidence 
is not pertinent to the issue on appeal, in that the claim of 
service connection for bilateral hearing loss has been denied 
due to the absence of a current bilateral hearing loss 
disability.  The additional evidence submitted does not 
contain any reference to a bilateral hearing loss disability.  
Accordingly, the Board finds that the evidence received by 
the veteran is not evidence for which a remand is required 
under 38 C.F.R. § 20.1304(c).  

The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and an 
acquired psychiatric disorder (other than PTSD) are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent medical evidence establishes that the 
veteran does not have bilateral hearing loss recognized as a 
disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran asserts in an October 2005 personal statement 
that he was exposed to acoustic trauma during his active 
military service.  He contends that his current bilateral 
hearing loss is attributable to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
Notwithstanding the veteran's assertions of hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, bilateral hearing loss 
recognized as a disability for VA compensation purposes.

In this regard, service medical records reflect no 
complaints, treatment, or diagnosis of bilateral hearing 
loss.  In June 1975, the veteran underwent an examination for 
release to inactive duty.  Audiometric testing was performed 
and noted puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
5
5
LEFT
20
10
10
10
10

Subsequently thereafter, in April 1977 and February 1984 
reports of medical history, the veteran indicated that he 
does not have or that he has not had hearing loss, and 
February 1984 hearing testing for reenlistment into the 
United States Naval Reserve-Ready (USNR-R) showed that the 
veteran's hearing was 15/15 with whispered voice.  Post 
service treatment records are absent for any complaints, 
findings or treatment for bilateral hearing loss.  

In January 2006, the veteran was afforded a VA audiological 
examination for his hearing problems.  During the 
examination, the veteran reported noise exposure as an 
aviation electrician during active service and worked in 
warehouse maintenance for approximately ten years after 
discharge from service.  He also denied recreational noise 
exposure.  On physical examination of the veteran, noted 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
20
15
15
15
15

Average puretone thresholds were 18 decibels in the right ear 
and 15 decibels in the let ear.  Speech recognition scores 
were 100 percent in the right ear and 96 percent in the left 
ear.  The audiologist diagnosed the veteran with normal 
hearing, bilaterally.  

While the veteran is competent to report he endured noise 
exposure during service, and currently has bilateral hearing 
loss, the Board assigns more probative weight to the 
audiometric test results of record, which do not meet the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385.  There is no competent evidence to show that the 
veteran has a current hearing loss disorder by VA standards.  
Id. 

The veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

While the veteran may sincerely believe that his hearing loss 
is related to noise exposure in service, he is not competent 
to offer an opinion on medical matters, such as the etiology 
of his hearing loss disability.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran.  In 
the July 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and VA outpatient treatment records dated April 2004 
to March 2007.  The veteran was also provided an examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to whether 
new and material evidence has been presented to reopen claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and an acquired psychiatric disorder 
(other than PTSD).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record discloses that following the most recent 
supplemental statement of the case (SSOC) in February 2006, 
VA clinical records dated between September 2005 and March 
2007, not previously considered were added to the claims file 
showing treatment for several psychiatric disabilities.  This 
evidence is pertinent to the remaining claims currently on 
appeal.  The Board cannot consider this evidence in the first 
instance unless the veteran waives his right to initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§§ 19.38(b) (3), 20.1304(c) (2007).  The veteran has not 
waived consideration by the agency of original jurisdiction.  
Therefore, due process requires that this case be returned to 
the RO for issuance of a SSOC with respect to the remaining 
claims.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should 
advise the veteran of what evidence and 
information is necessary to reopen the 
claims and VA must notify the claimant of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claims, i.e., the 
element(s) required to establish service 
connection that were found insufficient 
in the last final rating decision.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  After undertaking any further 
development deemed appropriate, 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the February 2006 SSOC.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


